Citation Nr: 0909313	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental disorder, 
including residuals of a root canal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
February 1964 to February 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In October 2007, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In November 2008, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the claim and returned the file to the Board for 
further appellate review.  

As such, the Board is deciding the claim for service 
connection for a dental disorder.  

Another preliminary point worth mentioning is that his 
October 2004 VA treatment records indicate that his tooth 
number nine would benefit from treatment, but is not service 
connected for treatment.  The RO should clarify whether he is 
claiming eligibility for VA outpatient dental treatment for 
tooth number nine.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claim of service 
connection includes a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  
So this potential additional claim is referred to the RO for 
appropriate development and consideration.  The Board 
does not have jurisdiction to consider it, even in a remand, 
because the RO has not considered it in the first instance, 
much less denied it, followed by the initiation of a timely 
appeal to the Board by the veteran.  See 38 C.F.R. § 20.200 
(2007).  See, too, Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(the Board does not have jurisdiction over an issue not yet 
adjudicated by the RO).  


FINDINGS OF FACT

The medical record does not demonstrate dental disabilities 
for teeth eight and nine, beyond missing or damaged teeth.  
Service connection for a dental disorder associated with 
teeth numbers 8 and 9 for compensation purposes is precluded 
as a matter of law.  Moreover, the Veteran's residuals of an 
in-service root canal treatment do not fall under the 
categories of compensable dental conditions.  There are no 
other teeth with compensable disabilities.  


CONCLUSION OF LAW

The Veteran's dental disorder, including residuals of a root 
canal, is not subject to service connection for VA 
compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 
2002); 38 C.F.R. §§ 3.303, 3.381 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the Veteran's claim is being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA does not apply because the 
issues presented are solely of statutory and regulatory 
interpretation, and/or the claim is barred as a matter of law 
in that it cannot be substantiated.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis-Entitlement to Service Connection for a Dental 
Disorder, including Residuals of a Root Canal

The Veteran contends that service connection is warranted for 
a dental condition to include a root canal based on his 
active military service, while stationed in Korea.  He 
asserts several teeth were knocked loose.  The Board notes 
that the RO already granted service connection for tooth 
number eight in an October 1981 rating decision, although 
limited to outpatient treatment purposes.  

His STRs show that the Veteran was treated for a traumatic 
injury to tooth number eight while in service, in June 1965.  
The tooth was opened, drained and irrigated during service, 
and root canal therapy was performed.  Following service, a 
June 1981 VA dental examination indicated a fractured right 
central incisor (tooth number eight) that was previously 
injured by trauma.  The examiner noted that a full crown was 
needed for the tooth.  More recently, VA outpatient dental 
records during 2003 to 2004 reflect dental treatment for 
tooth number eight.  In particular, in February 2004, he 
underwent a root canal and also received a temporary crown to 
treat a previously fractured crown.  

As to the Veteran's claim of service connection for a dental 
disorder associated with tooth number eight, although service 
connection may generally be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service, an exception to the general rule is 
applicable to dental disabilities.  Pursuant to the statute 
and regulation, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161 (2008).  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381(a) (2008).  

Thus, service connection may not be established for 
compensation purposes for missing or damaged teeth.  Id.  
Consequently, since tooth number eight only appears to be 
fractured, and treatable at that, service connection is 
thereby precluded.  His October 2004 VA treatment records 
show that adjacent tooth number nine is also damaged, and so 
again, compensation for service connection purposes is 
precluded for missing or damaged teeth.  

The Board further notes that service connection for 
compensation purposes can only be established for certain 
types of dental and oral conditions listed under 38 C.F.R. § 
4.150 (2008), such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  See 
Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the 
teeth, bone loss through trauma or disease such as to 
osteomyelitis must be shown for purposes of compensability.  
The loss of the alveolar process as a result of periodontal 
disease is not considered disabling.  See Note to Diagnostic 
Code 9913, 38 C.F.R. § 4.150.

In the instant case, even acknowledging a root canal during 
service, the in-service dental records and other STRs fail to 
show that the Veteran experienced any damage to the maxilla 
or mandible during service.  It follows that entitlement to 
compensation benefits for the loss of the body of the maxilla 
or mandible is also not shown.  Accordingly, the Board finds 
that entitlement to VA compensation benefits for a dental 
disorder, including root canal, is not warranted as a matter 
of law.

In summary, there is no basis to grant service connection for 
a dental disorder for VA compensation purposes as a matter of 
law.  The Board is sympathetic to the Veteran's arguments 
but, unfortunately, is unable to provide a legal remedy.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
Since the Veteran's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

The claim for service connection for compensation purposes of 
a dental disorder, including residuals of a root canal, is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


